Citation Nr: 0524548	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  99-08 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for a psychiatric 
disorder, to include schizophrenia.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to 
November 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied an application to reopen claims for 
service connection for a psychiatric disorder, to include 
schizophrenia, and a low back disability.  The latter claim 
will be addressed in the remand appended to this decision.  
It is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part with respect to his 
application to reopen a claim for service connection for a 
low back disability.

The claim for service connection for a psychiatric disorder 
was originally denied in July 1994 and was not appealed.  The 
veteran filed an application to reopen the claim in January 
1997 but the application was denied in April 1997.  Once 
again, the veteran did not appeal the decision.  In July 
1998, the veteran filed an application to reopen the claim, 
which was denied by the RO in October 1998.    

The appeal came before the Board in July 2000 and was 
subsequently remanded due to the fact that the veteran's RO 
hearing transcript was not in the claims file, and because an 
incorrect legal standard was used in determining whether the 
veteran had submitted new and material evidence.  The claim 
returned to the Board in September 2002, and the Board found 
that new and material evidence had been received to reopen 
the claim.  Further development of the claim for service 
connection for a psychiatric disorder was ordered by sending 
the appeal to the Board's Evidence Development Unit (EDU), 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  However, on May 
1, 2003, the United States Court of Appeals for the Federal 
Circuit ("Federal Circuit") invalidated 38 C.F.R. § 
19.9(a)(2), in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (hereinafter 
"DAV").  In light of the Federal Circuit Court's decision and 
other policy considerations, the VA determined that all 
evidence development would be conducted at the regional 
office (RO) level.  Accordingly, the Board remanded the claim 
for service connection for a psychiatric disorder in 
September 2003 for further development, to include scheduling 
the veteran for a psychiatric examination.  The purpose of 
that remand has been met and the case is ready for the 
Board's appellate review.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  No psychiatric disorder, to include schizophrenia, was 
noted at the time of entry into active service, but 
contemporaneously recorded preservice medical evidence 
undebatably establishes that the veteran's schizophrenia pre-
existed service.

3.  The veteran was on active duty from August 26, 1978 to 
November 29, 1978.

4.  The service and post-service medical evidence, to include 
a recent opinion from a psychiatrist, undebatably establishes 
that the veteran's preexisting schizophrenia was not 
aggravated during active service.


CONCLUSION OF LAW

The veteran's schizophrenia, which clearly and unmistakably 
preexisted active service, clearly and unmistakably was not 
aggravated therein.  38 U.S.C.A. §§ 1131, 1132, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the July 1994, April 1997, and October 1998 
rating decisions; the July 1994 and March 1999 Statements of 
the Case; the July 2000, September 2002, and September 2003 
Board Decisions and Remands; the May 2002 and May 2005 
Supplemental Statements of the Case; and letters sent to the 
veteran by the RO, adequately informed him of the information 
and evidence needed to substantiate his claim for service 
connection for a psychiatric disorder, to include 
schizophrenia, and complied with VA's notification 
requirements.  The Statements of the Case set forth the laws 
and regulations applicable to the veteran's claim.  Further, 
letters from the RO to the veteran dated August 1999, 
December 2001, November 2002, and July 2005 informed him of 
the types of evidence that would substantiate his claim; that 
he could obtain and submit private evidence in support of his 
claim; and that he could have the RO obtain VA and private 
evidence if he completed the appropriate medical releases for 
any private evidence he wanted the RO to obtain.  In sum, the 
veteran was notified and aware of the evidence needed to 
substantiate his claim for service connection for a 
psychiatric disorder, to include schizophrenia, and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), such as 
the one currently before the Board, a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, the RO decision that is the subject of 
this appeal was issued in October 1998, before the enactment 
of VCAA.  The RO obviously could not inform the veteran of 
law that did not exist.  Moreover, in Pelegrini II, the Court 
also made it clear that where, as in this case, notice was 
not mandated at the time of the initial RO decision, the RO 
did not err in not providing such notice complying with 
section 5103(a); § 3.159(b)(1) because an initial RO decision 
had already occurred.  See also VAOPGCPREC 7-2004.
 
Here, the Board finds that VCAA was not in existence at the 
time of the October 1998 RO decision, notice was provided by 
the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of his claim for service 
connection for a psychiatric disorder, to include 
schizophrenia, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to the claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In its VCAA notice, 
Statements of the Case and Supplemental Statements of the 
Case, the RO informed the veteran of the evidence already of 
record and requested that he inform VA of any additional 
information or evidence that he wanted VA to obtain.  In a 
letter informing him that his appeal had been certified to 
the Board, the RO informed him that he could submit 
additional evidence concerning his appeal within 90 days of 
the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, each of the four content requirements 
of a VCAA notice has been fully satisfied; any error in not 
providing the precise language of the 4th element or a single 
notice to the appellant covering all content requirements is 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Moreover, in a recent opinion, VA General Counsel 
held that the Court of Appeals for Veteran's Claims' 
statement in Pelegrini that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VA General Counsel further 
noted that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by August 1999, December 2001, November 2002, and 
July 2005 letters and asked him to identify all medical 
providers who treated him for a psychiatric disorder, to 
include schizophrenia.  The RO has obtained all identified 
evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

There is VA medical evidence to show that the veteran has a 
current diagnosis of schizophrenia.  Preservice medical 
evidence shows, and the veteran has conceded, that he had 
schizophrenia before entering service.  A competent opinion 
has been obtained in October 2004 to address the question at 
hand: whether the veteran's schizophrenia clearly and 
unmistakably did not progress or increase in severity beyond 
its natural course during his approximately 3 months of 
service.  The Board finds this examination report, along with 
a May 2005 addendum, and the service and post-service medical 
records, provide sufficient findings upon which to determine 
whether service connection is warranted for the for the 
veteran's disability.  There is no duty to provide another 
examination or medical opinion.  Id.
  
As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.




Factual Background

The veteran served on active duty for approximately 3 months, 
from August 1978 to November 1978.

Private medical evidence received by the RO in June 1998 
shows that, in June 1977 (prior to entering service), the 
veteran was admitted to the hospital after he became severely 
withdrawn, confused, uncommunicative and exhibited catatonic 
type symptoms.  He had become immobile and had to be led by 
the hand to walk.  He was also unable to eat, and had to be 
spoon-fed.  His grandmother stated that about a month prior 
to the hospitalization, the veteran became preoccupied that 
there were going to be race riots.  He consequently became 
frightened to the point where he would have sleep 
disturbances and loss of appetite; and would become agitated 
and hostile.  

The clinician noted that the veteran was a product of a 
broken home.  His mother had abandoned him when he was six 
months old; and his father is a chronic alcoholic who made 
little effort to keep in contact with the veteran.  When he 
was near the veteran, the father was sometimes physically 
abusive.  Mrs. W. (the mother of one of the veteran's 
friends) got involved in the summer of 1976 when the veteran 
began spending more and more time at her house.  She recalled 
that the veteran was always hungry, as though he had not 
eaten for days.  Mrs. W. eventually agreed to take him in.  
He was withdrawn, passive, and timid; and he told Mrs. W. 
that he was frightened of his father.  

The clinician's assessment of the veteran was that he was in 
the midst of a schizophrenic reaction, catatonic type.  The 
clinician further noted that the veteran was quite 
frightened, and believed that his father was attempting to 
hurt him.  The veteran also reported that Mrs. W. had 
"drained him of his blood."  The clinician felt that in the 
veteran's psychotic state, he would require treatment on a 
daily basis, to include chemotherapy.  

In a February 1978 interim history report (again dated prior 
to service), the clinician recalled that the first time he 
met the veteran, he was locked in his room.  After the 
clinician introduced himself, the veteran began pacing back 
and forth and refused to answer any questions.  Eventually he 
responded, but only after the questions were repeated two or 
three times.  The veteran stated numerous times that a voice 
told him that he would die if he talked.  However, when given 
the choice between remaining in the hallway and talking, or 
returning to his room and ending the interview, he chose the 
former.  He also stated that he wanted to see his parents and 
tell them "goodbye" because he was going to die.  While 
walking, the veteran attempted to enter the other patients' 
rooms.  The clinician noted that the veteran was still quite 
withdrawn but would respond to persistent, but soft 
confrontation.  His psychosis was still evident by the voices 
telling him that he would die.  The absence of relationships 
to his parents seemed to be of key importance to his 
emotional instability.  It was recommended that he either be 
placed in a structured living situation with continuous group 
instruction in order to facilitate communication, or to be 
returned to his grandmother's house and seen on a frequent 
outpatient basis with continuous medication.  Instead, the 
veteran enlisted in the military six months later.  

A report of a pre-enlistment examination is normal with no 
indication of a psychiatric disorder.  The remaining service 
medical records are also negative for evaluation or treatment 
for a mental condition.  However, the veteran's personnel 
records document numerous behavioral problems reflecting 
unacceptable social adjustment.  He refused to work with 
other trainees and was a disruptive force in the barracks.  
His behavior included masturbating in front of other 
trainees, spitting on people, and wiping mucus on people.  
The veteran was given an honorable discharge in November 1978 
(just three months after enlisting).    

After leaving the military, the veteran was not hospitalized 
again until May 1984.  At that time, he had been transferred 
from the McLennan County Jail where he was actively 
hallucinating and was somewhat violent (requiring 
restraints).  He was taken to Providence Hospital in Waco, 
Texas, where he accused the staff of stealing his property.  
He also was fearful of being attacked.  He would not 
cooperate for an examination.  Since then, he has been in and 
out of hospitals seeking treatment for delusions (stated that 
he was both Jesus Christ and the "anti-Christ"), 
hallucinations (including visions of Vietnam, even though he 
knows he is too young to have been there), voices in his head 
telling him to kill people, violent behavior, polysubstance 
abuse, and homicidal and suicidal statements.  

The veteran testified at his March 1999 RO hearing that he 
suffered from schizophrenia prior to enlisting in the 
service, and that his recruiter was aware of this fact.  He 
also stated that he had just gotten out of the hospital on 
the very day he enlisted (and that the recruiter was also 
aware of this).  Once in service, he also told a psychiatrist 
that he had just gotten out of the hospital and that 
medications were still in his system.  He further told the 
psychiatrist that he'd been having some really "bad 
thoughts"; that he hates his drill instructor; and that when 
he's on the rifle range, the voices were telling him to "go 
ahead and do it."  The veteran then testified that all the 
yelling (presumably from the drill sergeants) aggravated his 
condition, and he began having hallucinations ("seeing and 
hearing things").  

The veteran underwent a VA psychiatric examination in October 
2004.  He reported that he has been hospitalized at least 40 
times for various problems including polysubstance 
dependence.  He was also committed by the court for mental 
illness on a few occasions.  His last hospitalization was in 
Waco in July 2004.  He was a resident of the Domiciliary at 
the VA Medical Center in Temple, Texas for treatment of 
polysubstance dependence at the time of the examination.  The 
veteran's family history was positive for psychiatric 
problems.  The veteran stated that his mother and two sisters 
each had diagnoses of schizophrenia.  He reported that he 
hears voices (but medication helps alleviate this), he is 
sleeping well, his appetite has increased, and he is gaining 
weight.  He does not like company and he keeps to himself.  
He denied suicidal and homicidal ideations.  He has an 
extensive history of polysubstance dependence that included 
alcohol, cocaine, and marijuana.  He claims to have quit in 
July 2004.  

Upon psychiatric examination in October 2004, the clinician 
noted that the veteran was in casual clothes and was in no 
acute distress.  He did not exhibit any impairment of thought 
processes or communication.  He did not exhibit any delusions 
or hallucinations.  His behavior was appropriate and he did 
not have any homicidal or suicidal ideations.  He was able to 
maintain minimal personal hygiene.  He was alert and oriented 
times 3.  His memory for recent and remote events was fair.  
He displayed no obsessive or ritualistic behaviors.  His 
speech flow was normal without any irrelevance or 
illogicality.  There was no evidence of panic attacks or 
phobias.  Mood was euthymic and he was not considered 
psychotic.  

The clinician had reviewed the veteran's claims file and in 
conjunction with his examination, he opined that the veteran 
had psychiatric problems even before entering service.  Since 
service, his symptoms have become aggravated.  The 
aggravation has been, at least in part, due to polysubstance 
dependence.  When asked whether the veteran's condition was 
aggravated during service, the clinician answered, "probably 
yes."  When asked if it was as likely as not that the 
veteran's schizophrenia was related to any post service 
events or disease, he responded by saying "the answer is YES 
[polysubstance dependence]."  It was noted that the veteran 
had continued to abuse alcohol and drugs, "which can 
aggravate schizophrenia."  The clinician diagnosed the 
veteran with polysubstance dependence and schizophrenia, 
chronic undifferentiated.  He opined that the conditions were 
moderate to severe and gave the veteran a Global Assessment 
of Functioning (GAF) score of 55.  He then noted that the 
veteran "exhibits significant occupational and social 
impairment predominantly as a result of his polysubstance 
dependence.  The psychiatrist further opined that the veteran 
had mental problems even before he finished high school and 
there was a family history positive for schizophrenia; 
consequently the schizophrenia was not caused by the service, 
"although the symptoms might have been aggravated by the 
stress of being in the military."  The examiner added that, 
however, "the polysubstance dependence has aggravated the 
schizophrenia and his occupational and social impairment."  

After the clinician had submitted his examination report, the 
RO obtained the veteran's Social Security records.  The 
records were submitted to the clinician for his review, and 
the RO requested an addendum to his report.  The clinician 
reviewed the records and he noted "The question asked of 
this examiner is if the veteran's diagnosed schizophrenia 
progressed or increased in severity beyond its natural course 
during his military service and the answer is NO."         



Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).

For purposes of 38 U.S.C.A. § 1131, every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1132 (West 2002).

The plain meaning of this statute provides that the 
presumption of soundness is rebutted only if clear and 
unmistakable evidence establishes both that (1) the condition 
existed prior to service and (2) the condition was not 
aggravated by service.  A claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOGCPREC 3-2003 (July 16, 
2003); see generally Cotant v. Principi, 17 Vet. App. 116, 
124 (2003) (Court of Appeals for Veterans Claims, CAVC, 
raised the question of the proper interpretation of sections 
1111 and 1153 and the validity of the pertinent part of 38 
C.F.R. § 3.304(b) under that interpretation).

VA's General Counsel has held, in part, that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C.A. § 1111 to the 
extent that it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service.  The 
General Counsel indicated that in order to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, the 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The General 
Counsel indicated that the claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  Accordingly, the General Counsel 
held that section 3.304(b) is therefore invalid and should 
not be followed.  VAOPGCPREC 3-2003 (2003).  The Board also 
notes that the Court of Appeals for the Federal Circuit 
reached the same conclusion in 2004, by holding that "the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness for wartime service 
under section 1111."  Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir., 2004). The Court went further to hold that "if the 
government fails to rebut the presumption of soundness under 
section 1111, the veteran's claim is one for service 
connection" rather than for service-connected aggravation.  
Id.

The Court of Appeals for Veterans' Claims (CAVC) has stated 
that the word "unmistakable" means that an item cannot be 
misinterpreted and misunderstood, i.e., it is undebatable.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing 
Webster's New World Dictionary 1461 (3rd Coll. ed. 1988); cf. 
Crippen v. Brown, 9 Vet. App. 412, 418 (1996) (stating that 
"clear and unmistakable error" means an error that is 
undebatable); Russell v. Principi, 3 Vet. App. 310 (1992) (en 
banc) ("The words 'clear and unmistakable error' are self-
defining.  They are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed.").

The CAVC has further held that the standard of proof for 
rebutting the presumption of soundness is not merely evidence 
that is cogent and compelling, i.e., a sufficient showing, 
but evidence that is clear and unmistakable, i.e., 
undebatable .... [and] the question is not whether the 
Secretary has sustained a burden of producing evidence, but 
whether the evidence as a whole, clearly and unmistakably 
demonstrates that the injury or disease existed prior to 
service.  Cotant, 17 Vet. App. at 132, citing Vanerson v. 
West, 12 Vet. App. at 261.

If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2004).

The Federal Circuit has held that a corollary to the 
Secretary's definition of "disability" in 38 C.F.R. § 4.1 is 
that an increase in disability must consist of worsening of 
the enduring disability and not merely a temporary flare-up 
of symptoms associated with the condition causing the 
disability.  Davis v. Principi, 276 F.3d 1341, 1344 (Fed. 
Cir. 2002).  The Court stated: "[e]vidence of a temporary 
flare-up, without more, does not satisfy the level of proof 
required of a non-combat veteran to establish an increase in 
disability.  Davis, 276 F.3d at 1345; see Jensen v. Brown, 19 
F.3d 1413, 1416 (Fed. Cir. 1994) (Court held that 38 U.S.C.A. 
§ 1153 requires some increase in the severity of the 
preexisting condition causally related to military service).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2004).

Analysis

The veteran seeks service connection for a psychiatric 
disorder, to include schizophrenia, which was not noted at 
the time he had been examined, accepted and enrolled for 
active service.  Despite the appellant's subsequent 
statements that schizophrenia preexisted active service, as 
schizophrenia was not noted at the time of enlistment 
examination, he is presumed to have been in sound condition 
at that time and the presumption of soundness applies in this 
case.  See 38 U.S.C.A. §§  1132.  Therefore, the threshold 
question is whether the evidence clearly and unmistakably 
demonstrates that appellant's psychiatric disorder preexisted 
active service.

The Board acknowledges that whether a veteran's history alone 
may be "clear and unmistakable" evidence sufficient to rebut 
the presumption of soundness is doubtful.  See Crowe v. 
Brown, 7 Vet. App. 238 (1994); Paulson v. Brown, 7 Vet. App. 
466 (1995).  The presumption of soundness upon entry into 
service may not be rebutted without "contemporaneous clinical 
evidence or recorded history" in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  A higher court has explained 
the Miller decision by noting that "[n]othing in the court's 
opinion suggests that without such evidence the presumption 
can never be rebutted," emphasizing that any such 
determination must consider "how strong the other rebutting 
evidence might be."  Harris v. West, 203 F.3d. 1347, 1351 
(Fed. Cir. 2000).

Here, the Board finds that the evidence clearly and 
unmistakably, or undebatably, demonstrates that appellant's 
schizophrenia preexisted his entry into the military service 
in August 1978, based on contemporaneously recorded medical 
evidence showing diagnoses of schizophrenia, catatonic type, 
made in June 1977 and February 1978.  Furthermore, the 
October 2004 VA clinician unequivocally opined that the 
veteran's schizophrenia existed prior to his entrance into 
active service.  There is no competent evidence to indicate 
otherwise and the veteran has conceded as much.  The Board 
finds that these pre-service hospital reports, post service 
VA competent opinion, and the veteran's own concession of a 
preexisting schizophrenic condition constitutes clear and 
unmistakable evidence to rebut the presumption of soundness.  
See Gahman v. West, 12 Vet. App. 406 (1999).

Therefore, the Board finds that while schizophrenia was not 
noted at the time of entry into active service, the evidence 
clearly and unmistakably establishes that the appellant's 
schizophrenia existed before examination, acceptance and 
enrollment.  38 U.S.C.A. §§ 1132; VAOGCPREC 3-2003 (July 16, 
2003); Wagner, supra; Cotant, supra. 

The next question is whether the evidence clearly and 
unmistakably demonstrates that his disability was not 
aggravated beyond its natural progression during or by 
service.  The veteran's schizophrenia was diagnosed in June 
1977 and again in February 1978.  Pursuant to the veteran's 
own testimony, he continued to suffer from schizophrenia when 
he enlisted in active service in August 1978.  According to 
the veteran, he was still taking medication in order to curb 
his symptoms, but was instructed to stop taking the 
medication upon enlistment.  There is no medical evidence of 
schizophrenia in the veteran's service medical records.  
However, his personnel records document numerous behavioral 
problems that are evidence of his maladjustment to life in 
service.  While there is no indication in the service medical 
records of a psychiatric evaluation or treatment, these 
behavioral problems apparently resulted in a discharge from 
service just three months after he enlisted.  

The post service medical records do not provide any evidence 
of treatment until 1984, approximately six years after 
discharge from service.  Since that time, the veteran has 
continually sought treatment for schizophrenia.  

Following the October 2004 VA psychiatric examination, the 
psychiatrist opined that the veteran "had mental problems 
even before he finished high school and there is a family 
history of schizophrenia and consequently the schizophrenia 
is not caused by service, although the symptoms might have 
been aggravated by the stress of being in the military.  
However, the subsequent polysubstance dependence has 
aggravated the schizophrenia and his occupational and social 
impairment".  Thus, on the question of aggravation, the 
psychiatrist indicated that the veteran's symptoms of 
schizophrenia might have been aggravated by service.  
[Emphasis added.]  A speculative relationship is not enough 
to support a claim.  See Obert v. Brown, 5 Vet. App. 30 
(1993).  The Court recognized that the determination of what 
is a speculative opinion is fact specific (see., e.g., Bloom 
v. West, 12 Vet. App. 185, 187 (1999)), but temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition as contrasted to symptoms, is 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), 
citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).  In this 
case, the psychiatrist merely opined that the veteran's 
symptoms may have increased in severity; he did not conclude 
that the underlying psychiatric disorder (schizophrenia) 
might have worsened.  Moreover, the psychiatrist clarified 
his opinion in a May 2005 addendum, wherein he opined that 
the veteran's schizophrenia did not increase in severity 
"beyond its natural course during his military service" 
[Emphasis added].  The clinician certified review of all the 
evidence in the claims folder in connection with the opinion, 
and provided a definitive opinion with a rationale.  There 
has been no competent medical opinion presented that disputes 
the findings of this VA psychiatrist and it is wholly 
consistent with the preservice, service, and post-service 
medical records.    

The probative medical opinion clearly and unmistakably 
demonstrates that the appellant's preexisting 
schizophrenia was not permanently aggravated during 
service.  The Board has an obligation to rely on 
independent medical evidence to support its findings when 
weighing the probative value of the evidence and must not 
refute medical evidence of record with its own medical 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  The medical evidence that the veteran's 
condition was not permanently aggravated by service is not 
contradicted by any competent medical evidence.  A 
doctor's unequivocal and uncontradicted opinion that 
worsening of a disease was commensurate with the natural 
progress of the condition was clear evidence which 
rebutted the presumption of aggravation.  See Harris v. 
West, 11 Vet. App. 456 (1998), aff'd 203 F.3d 1347 (Fed. 
Cir. 2000).

The only remaining evidence that appellant's schizophrenia 
was aggravated by active service consists of his own 
statements.  Since the determinative issue in this case 
involves medical causation, competent medical nexus evidence 
is required. The veteran is competent as a layperson to 
report that on which he has personal knowledge.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  While a layperson is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a layperson is 
not competent to make a medical diagnosis or render a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).

As previously noted, the CAVC has stated that the standard of 
proof for rebutting the presumption of soundness is not 
merely evidence that is cogent and compelling, i.e., a 
sufficient showing, but evidence that is clear and 
unmistakable, i.e., undebatable .... [and] the question is 
not whether the Secretary has sustained a burden of producing 
evidence, but whether the evidence as a whole, clearly and 
unmistakably demonstrates that the injury or disease existed 
prior to service. Cotant, 17 Vet. App. at 132, citing 
Vanerson v. West, 12 Vet. App. at 261.

For all the above reasons, the Board finds that when all the 
evidence is viewed as a whole, it clearly and unmistakably 
establishes that the preexisting schizophrenia was not 
aggravated during active service.  The Board also finds that 
it is not necessary to address the issue of aggravation under 
the provisions of 38 U.S.C.A § 1153 and 38 C.F.R. § 3.306(b).  
These provisions do not have an impact on this case because 
the Board has already determined under 38 U.S.C.A. § 1132 
that the evidence clearly and unmistakably demonstrates that 
appellant's schizophrenia was not aggravated by active 
service.  VAOGCPREC 3-2003.  

The Board concludes that schizophrenia clearly and 
unmistakably preexisted active service and clearly and 
unmistakably was not aggravated during service.  Accordingly, 
service connection for schizophrenia is not warranted.  38 
U.S.C.A. § 1131, 1132; 38 C.F.R. §§ 3.304, 3.306.


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include schizophrenia, is denied.


REMAND

As noted in the introduction to the above decision, the 
veteran appealed that part of an October 1998 RO decision 
that denied an application to reopen a claim for service 
connection for a low back disability.  A July 2000 Board 
remand correctly noted that, at that time, while a Statement 
of the Case had been issued, there was no correspondence of 
record, to include the veteran's VA Form 9 perfecting his 
appeal of the psychiatric claim addressed in the above 
decision, that could be construed as a timely Substantive 
Appeal with respect to the low back claim.  However, the 
transcript of a RO personal hearing held in March 1999 was 
subsequently added to the record.  A review of the veteran's 
testimony clearly shows that he continued to disagree with 
the RO's denial of his application to reopen a claim for 
service connection for a low back disability.  Since this 
testimony is reduced to a writing, the Board accepts it as a 
timely Substantive Appeal with regard to this issue.  See 
Tomlin v. Brown, 5 Vet. App. 355 (1993).

In view of the foregoing, and because the veteran was 
incorrectly notified that he had failed to perfect his appeal 
to reopen a claim for service connection for a low back 
disability, this matter must be remanded to the RO to afford 
the veteran and his representative opportunity to submit 
additional evidence and argument in support of the claim.  
38 C.F.R. § 19.9 (2004).

The RO should also ensure compliance with all notification 
and development actions required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully satisfied.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to the application 
to reopen a claim for service connection 
for a low back disability, of the impact 
of the notification requirements on the 
claim.  The veteran should further be 
requested to submit all evidence in his 
possession that pertains to his claim.

2.  The RO should review the claims 
file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required for the veteran's claim.  If 
further action is required, the RO 
should undertake it before further 
adjudication of the claim.

3.  Thereafter, the RO should 
readjudicate the application to reopen 
a claim for service connection for a 
low back disability with consideration 
of all of the evidence added to the 
record since the issuance of the 
Statement of the Case (SOC) in March 
1999.

4.  If the benefit that remains on appeal 
is not granted, the RO should issue a 
Supplemental Statement of the Case 
(SSOC), which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the March 1999 
SOC.  A reasonable period of time for a 
response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


